Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 6, line 23, filed 22 October 2021, with respect to the nonstatutory double patenting rejection of Claims 1-4 and 11 in view of the copending Application No. 15/802,094, have been fully considered but they are not persuasive. Applicant argues, specifically, that the curable compound taught by the copending Application No. 15/802,094 is not suggestive of the curable compound of the present application. This is not persuasive. Firstly, Examiner notes that nonstatutory double patenting rejection is appropriate in situations wherein the species or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined. Herein, the copending Application No. 15/802,094 teaches the compound of Formula (1) of the instant application copolymerized with one or more second monomers comprising two or more cyclopentadienone moieties. Furthermore, the copending Application No. 15/802,094 teaches the compound of Formula (1), including an aromatic core, three to six substituents to the aromatic core and each substituent of the aromatic core itself having a substituent, e.g. an –OR moiety. Thus, the nonstatutory double patenting rejections of Claims 1-4 and 11 stand.
2.	Applicant’s arguments, see page 8, line 4, filed 22 October 2021, with respect to the rejection of Claims 1-8 and 11 under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (Korean Patent Publication No. KR 2019-0050531 A), hereinafter Park, have been fully considered but they are not persuasive. Applicant argues, specifically, that the curable compound taught by Park is not suggestive of the curable compound of the present application. This is not persuasive. Park teaches the compound of Formula (1), including an aromatic core, three substituents to the aromatic core (therein Y1, Y2, and Y3) 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
4.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
5.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
6.	Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 10 of copending Application No. 15/802,094, hereafter referred to as the reference application. Although the claims at issue are not identical, they are not patentably distinct from each other because it is anticipated by the claims of the reference application. This is a provisional nonstatutory double patenting rejection.
7.	Specifically, Claim 10 of reference application is drawn to (a) providing an electronic device substrate; (b) coating a layer of a coating composition comprising one or more curable compounds on a surface of the electronic device substrate, wherein the one or more curable compounds comprise an aromatic core chosen from a C5-6 aromatic ring and a C9-30 fused aromatic ring system and three or more substituents of formula (1) of the instant application; (c) curing the layer of the curable compound to form an underlayer; (d) coating a layer of a photoresist on the underlayer; (e) exposing the photoresist layer to actinic radiation through a mask; (f) developing the exposed photoresist layer to form a resist pattern; and (g) transferring the pattern to the underlayer to expose portions of the electronic device substrate.
8.	Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 11 of copending Application No. 15/802,094, hereafter referred to as the reference application. Although the claims at issue are not identical, they are not patentably distinct from each other because it is anticipated by the claims of the reference application. This is a provisional nonstatutory double patenting rejection.

10.	Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 12 of copending Application No. 15/802,094, hereafter referred to as the reference application. Although the claims at issue are not identical, they are not patentably distinct from each other because it is anticipated by the claims of the reference application. This is a provisional nonstatutory double patenting rejection.
11.	Specifically, Claim 12 of reference application is drawn to the step of coating one or more of a silicon-containing layer, an organic antireflective coating layer and a combination thereof over the underlayer before step (d).
12.	Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 13 of copending Application No. 15/802,094, hereafter referred to as the reference application. Although the claims at issue are not identical, they are not patentably distinct from each other because it is anticipated by the claims of the reference application. This is a provisional nonstatutory double patenting rejection.
13.	Specifically, Claim 13 of reference application is drawn to the step of transferring the pattern to the one or more of the silicon-containing layer, the organic antireflective coating layer and the combination thereof after step (f) and before step (g).

Claim Rejections - 35 USC § 102
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

16.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

17.	Claims 1-8 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (Korean Patent Publication No. KR 2019-0050531 A), hereinafter Park.
18.	Regarding Claims 1-8 and 11, Park teaches (Claim 15, Paragraphs [0033 and 0099]) providing an electronic device substrate. Park teaches (Claim 15, Paragraphs [0033 and 0099]) coating a layer of a coating composition comprising one or more curable compounds on a surface of the electronic device substrate. Park teaches (Claims 8-14, Paragraphs [0042-0086 and 0121-0129]) the one or more curable compounds comprise an aromatic core chosen from a C5-6 aromatic ring and a C9-30 fused aromatic ring system and three or more substituents of formula (1) of the instant application. Park teaches (Paragraphs [0086 and 0186]) curing, therein baking or heat-treating, the layer of the curable compound to form an underlayer, therein a hard mask layer or material layer. Park teaches (Claim 15, Paragraphs [0033, 0099, 0103, and 0105]) coating a layer of a photoresist over the underlayer. Park teaches (Claim 15, Paragraphs [0033, 0099, and 0106-0107]) exposing the photoresist layer to actinic radiation. Park teaches (Claim 15, Paragraphs [0033, 0099, and 0106-0107]) developing the exposed photoresist layer to form a resist pattern. Park teaches (Claim 15, Paragraphs [0033, 0099, 0101, and 0107-0108) transferring the pattern to the underlayer to expose portions of the electronic device substrate. Park teaches (Claim 15, Paragraphs [0033, 0099, 0101, and 0107-0108) patterning the substrate. Park teaches (Claim 15, Paragraphs [0033, 0099, 0101, and 0107-0108) removing the patterned underlayer. Park 1 of the instant application. Park teaches (Claims 8-14, Paragraphs [0042-0086 and 0121-0129]) aromatic core of formula (1) of the instant application is chosen from benzene, naphthalene, anthracene, phenanthrene, pyrene, coronene, triphenylene, chrysene, and benzo[a]pyrene. Park teaches (Claims 8-14, Paragraphs [0042-0086 and 0121-0129]) Ar1 of formula (1) of the instant application is independently chosen from benzene, naphthalene, anthracene, phenanthrene, pyrene, coronene, triphenylene, chrysene, and benzo[a]pyrene. Park teaches (Claim 8, Paragraphs [0032-0033 and 0087-0099]) the coating composition further comprises one or more of an organic solvent, a curing agent, therein a thermal acid generator, and a surface leveling agent, therein a surfactant. Park teaches (Claims 8-14, Paragraphs [0042-0086 and 0121-0129]) coating a layer of a coating composition comprising one or more curable compounds of formula (2) of the instant application.

Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
20.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
21.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
22.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
23.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        03/25/2022